


Exhibit 10.55
PERSONAL / CONFIDENTIAL
Mr. Waldemar Rauch
Ottenbergstrasse 42
8049 Zürich




Date
 
June 10, 2011
Reference
 
CM/em
Direct Dial
 
+41 44 944 24 45
Telefax
 
+41 44 944 22 55

Employment Agreement
between Mettler-Toledo International Inc., Greifensee Branch, Im Langacher, 8606
Greifensee, Switzerland, and Mr. Waldemar Rauch, born August 27, 1962 citizen of
Germany.
The parties enter into an employment agreement on the terms and conditions set
forth below:
Function
 
Head Process Analytics Division, Member of the Group Management Committee (GMC)
of the METTLER TOLEDO Group.


 
 
 
Employing Company / Position Location
 
Mettler-Toledo International Inc., Greifensee Branch, 8606 Greifensee,
Switzerland. The principal place of work is Greifensee, Switzerland. Given the
international presence of the company, employee's duties will require regular
business travel to the Group's various locations.
If not otherwise stipulated in this agreement, the general rules of employment
("Allgemeine arbeitsvertragliche Bestimmungen (AVB)" of our Swiss operations)
apply.


 
 
 
Remuneration
 
Base Salary of CHF 265'475.00 gross per annum, effective July 1, 2011 payable in
twelve equal monthly installments of CHF 22'122.95


 
 
 
 
 
Participation in the Incentive Plan POBS Plus for Members of the Group
Management of METTLER TOLEDO pursuant to the then-current plan and regulations.
Under this plan employee is eligible to earn a cash incentive based upon
achievement of various financial and personal targets. For 100% target
achievement, the bonus is currently CHF 119’464.00 gross (45% of base salary).
The scaling of the bonus system, and selection and weighting of targets,
including personal targets, are determined by the Compensation Committee of the
Board of Directors.
 
 
 
Expenses
 
Expense Allowance according to then-current regulations of CHF 10'500.-- per
annum, payable in twelve monthly installments of CHF 875.--. No commuting or
vehicle allowance will be paid.









--------------------------------------------------------------------------------




Employment Agreement Waldemar Rauch dated June 10, 2011
Head Process Analytics Division
 
2



Equity Incentive Plan
 
Participation in the METTLER TOLEDO Equity Incentive Plan as may be amended from
time to time.
 
 
 
Personnel Insurance
 
Additional Accident Insurance and Disability Insurance (coverage of salary in
case of illness and accident), at METTLER TOLEDO’s expense.
Participation in the Mettler-Toledo Fonds (pension plan for GMC members) as
might be amended from time to time, at METTLER TOLEDO’s expense for the
“Standard plan minus”. The insured salary in the Mettler-Toledo Fonds and other
personnel insurances is 77.2727% of Target Salary, subject to limits applicable
under Swiss law.
 
 
 
Vacation
 
30 working days per calendar year, including compensation for overtime
(“Zeitregelung mit pauschaler Abgeltung”). Unused vacation days in a given year
will not be carried forward.
 
 
 
Duration /Notice Period
 
This employment agreement starts on July 1, 2011 and is of unlimited duration.
The notice period is 12 months to the end of a month for both parties.
 
 
 
Non-Competition
 
While employee is employed by METTLER TOLEDO and for a period of twelve months
after his termination, employee shall not directly or indirectly (a) engage in
or be employed in any business anywhere in the world which competes with the
businesses of METTLER TOLEDO, or (b) solicit for hire or hire any METTLER TOLEDO
employee.
 
 
 
Confidentiality
 
Employee agrees to keep confidential both during and after his employment with
METTLER TOLEDO all information of a confidential nature not generally known
outside of METTLER TOLEDO, and not to use such confidential information other
than for purposes of performing his duties for METTLER TOLEDO.
 
 
 
Miscellaneous
 
Tax filings:
 
 
 
 
 
The parties acknowledge a separate agreement will be signed regarding tax
equalization matters.
 
 
 
Applicable Law and Jurisdiction
 
This agreement shall be governed by Swiss law. All disputes concerning the terms
and conditions of this agreement shall be brought before the ordinary courts in
the Canton of Zurich, Switzerland.





Mettler-Toledo International Inc.
 
 
The Employee
 
 
 
 
Olivier Filliol
Christian Magloth
Waldemar Rauch





Enclosures:


- POBS Plus Regulations GMC
- POBS Plus Target Adjustments
- MT-Fonds Regulations


